Exhibit 10.7
AXS-ONE, INC.
Waiver and Termination of Participation Rights;
Joinder to New Participation Rights
1. Background. The undersigned, being holders (the “Holders”) of Series A 6%
Secured Convertible Promissory Notes, Series B 6% Secured Convertible Promissory
Notes, Series C 6% Convertible Promissory Notes and/or Series D 6% Convertible
Promissory Notes and Common Stock Purchase Warrants (the “Securities”) of
AXS-One, Inc., a Delaware corporation (the “Company”), have certain rights of
participation (“Participation Rights”) pursuant to Section 4.7 of the
Convertible Note and Warrant Purchase Agreement, dated as of July 24, 2008 (the
“July 2008 Agreement”), among the Company and the Holders, pursuant to which
each Holder has a right to purchase its respective pro rata share (based on the
ratio that the aggregate amount of Securities purchased by it pursuant to the
Convertible Note and Warrant Purchase Agreement, dated as of May 29, 2007 (the
“May 2007 Agreement”), the Convertible Note and Warrant Purchase Agreement,
dated as of November 13, 2007 (the “November 2007 Agreement”), and/or the
July 2008 Agreement bears to the aggregate amount of Securities purchased by all
such Holders pursuant to the May 2007 Agreement, the November 2007 Agreement,
and/or the July 2008 Agreement) of an aggregate of thirty percent (30%) of the
securities being offered by the Company in any future equity financing
(including debt with an equity component) (a “Future Offering”) during the
period beginning on the Closing Date (as defined in the July 2008 Agreement) and
ending two (2) years after the date of the July 2008 Agreement.
2. Waiver and Termination of Participation Rights. The Company now desires to
conduct a new round of financing, in which it will offer for sale and issue its
Series E 6% Secured Convertible Promissory Notes and Common Stock Purchase
Warrants (the “New Securities”), pursuant to a Convertible Note and Warrant
Purchase Agreement dated as of October 30, 2008, among the Company and each
party set forth therein as a purchaser (the “New Agreement”). The Holders hereby
acknowledge that they have received and reviewed the New Agreement, and do
hereby (i) waive their Participation Rights held pursuant to Section 4.7 of the
July 2008 Agreement and (ii) agree that upon execution of the New Agreement by
the parties thereto that all of their Participation Rights held pursuant to the
July 2008 Agreement will terminate and be of no further force and effect.
3. Joinder to New Participation Rights. Each Holder hereby agrees, pursuant to
Section 4.7 of the New Agreement to join, become party to and be bound by
Section 4.7 of the New Agreement regarding Rights of Participation and the
Miscellaneous provisions of Article VI of the New Agreement, effective upon
execution of the New Agreement by the parties thereto.
4. Execution in Counterparts. This agreement may be executed in two or more
counterparts, each of which shall be deemed an original but which together shall
constitute one and the same instrument. The executed signature pages hereto may
be delivered by facsimile or other means of electronic image transmission, such
a copy of any signature page hereto shall have the same force and effect as an
original thereof.
[signature page follows]

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the undersigned have executed this Waiver and Termination of
Participation Rights and Joinder to New Participation Rights as of this 30th day
of October 2008.

            BlueLine Capital Partners, LP
      By:   /s/ Timothy P. Bacci         Name:   Timothy P. Bacci       
Title:   Managing Partner        BlueLine Capital Partners II, LP
      By:   /s/ Timothy P. Bacci         Name:   Timothy P. Bacci       
Title:   Managing Partner        Jurika Family Trust U/A 3/17/1989
      By:   /s/ William K. Jurika         Name:   William K. Jurika       
Title:   Trustee        Aston Assets, S.A.
      By:   /s/ Alejandro Gonzalez         Name:   Alejandro Gonzalez       
Title:   Legal Representative        BlueLine Capital Partners III, LP
      By:   /s/ Timothy P. Bacci         Name:   Timothy P. Bacci       
Title:   Managing Partner     

 



--------------------------------------------------------------------------------



 



                  /s/ Daniel H. Burch       Daniel H. Burch                  /s/
Harold D. Copperman       Harold D. Copperman                  /s/ Robert J.
Migliorino       Robert J. Migliorino         

              Sirius Trust
      By:   /s/ N. Mifsud   /s/ M. Garcia   /s/ L. Spencer   /s/ P. Palmiero   
  Name:   N. Mifsud / M. Garcia L. Spencer/P. Palmiero       Title:   Primafides
(Suisse) SA   Earl Trust AG        Directors 

                  /s/ Philip L. Rugani       Philip L. Rugani                 
/s/ William P. Lyons       William P. Lyons         

[AXS-One, Inc. Waiver and Termination of Participation Rights
and Joinder to New Participation Rights]

 